



Exhibit 10.22
SUMMARY OF DIRECTOR COMPENSATION PROGRAM
The board of directors (the “Board”) of Concert Pharmaceuticals, Inc. (the
“Company”) has approved the following director compensation program. Under this
director compensation program, the Company will pay its non-employee directors
retainers in cash. Each non-employee director will receive a cash retainer for
service on the Board and for service on each committee of which the director is
a member. The chairmen of the Board and of each committee will receive higher
retainers for such service. These fees are payable quarterly in arrears. The
fees paid to non-employee directors for service on the Board and for service on
each committee of the Board of which the director is a member are as follows:
 
 
Member
Annual
Fee
 
Chairman
Annual
Fee
 
Board of Directors
35,000


  
65,000


  
Audit Committee
7,500


  
15,000


  
Compensation Committee
5,000


  
10,000


  
Nominating and Corporate Governance Committee
3,000


  
7,000


  

The Company will also reimburse its non-employee directors for reasonable travel
and out-of-pocket expenses incurred in connection with attending Board and
committee meetings.
In addition, under the Company’s director compensation program, each
non-employee director elected to the Board after the closing of the Company’s
initial public offering will receive an option to purchase 25,000 shares of the
Company’s common stock. Each of these options will vest in equal quarterly
installments over a three-year period measured from the date of grant, subject
to the director’s continued service as a director, and will become exercisable
in full upon a change in control of the Company. Further, on the date of the
first Board meeting held after each annual meeting of stockholders, each
non-employee director that has served on the Board for at least six months will
receive an option to purchase 10,000 shares of the Company’s common stock. Each
of these options will vest in equal quarterly installments over a one-year
period measured from the date of grant, subject to the director’s continued
service as a director, and will become exercisable in full upon a change in
control of the Company. The exercise price of these options will equal the fair
market value of the Company’s common stock on the date of grant.





